Citation Nr: 1241042	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  08-30 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

4.  Entitlement to individual unemployability (TDUI).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus, and denied his claim for an increased rating for PTSD.

The Veteran testified before the undersigned at a October 2012 Video Conference hearing.  The hearing transcript is of record.  

The Veteran submitted additional medical evidence, which has not yet been considered by the RO.  However, the Veteran waived initial RO consideration of that evidence.

The issue of total disability evaluation based upon individual unemployability, due to service-connected disabilities (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss is etiologically related to service.

2.  Tinnitus is etiologically related to service.

3.  The Veteran's PTSD is manifested throughout the appeal by deficiencies in most of the areas of work, school, family relations, judgment, thinking and mood, without total social and occupational impairment.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

3.  The criteria for a 70 percent rating, but not greater, for PTSD are met throughout the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claims for service connection for bilateral hearing loss and tinnitus.

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a March 2007 letter.  The Veteran was notified of all elements of the Dingess notice, and the surviving elements of Vazquez-Flores notice, including the disability- rating and effective-date elements of the claims, in the March 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA and private treatment records.  Additionally, the Veteran was provided a proper VA examination in January 2008, to evaluate his PTSD.  

In sum, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


Service Connection for Bilateral Hearing Loss and Tinnitus

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009).  

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).

Analysis

The Veteran contends that his currently demonstrated bilateral hearing loss and tinnitus developed as a result of noise exposure in service.  Specifically, he claims that during active duty in Vietnam, he was attached to an artillery group and exposed to artillery fire with no hearing protection.

Service treatment records show that the Veteran's hearing was within normal limits during active duty and at the time of his separation examination in 1969.  However, the Veteran's DD-214 shows that he served as an Indirect Fire Infantryman.  Thus, the Board finds that the conditions of the Veteran's service are consistent with his reports of noise exposure.  38 U.S.C.A. § 5104(a).  

The Veteran was afforded a VA examination in response to his claim in December 2006.  He reported hearing loss in both ears and constant bilateral tinnitus, both of which had developed gradually during the previous thirty years.  He also reported exposure to gunfire and artillery fire during military service and equipment noise as a pipe welder after service.  The examiner diagnosed moderate sensorineural hearing loss bilaterally at 4000 hertz, and opined that it was not at least as likely as not that the hearing loss and tinnitus were related to acoustic trauma during active duty.  His rationale was that the Veteran's separation physical in 1969 indicated normal pure tone thresholds from 500 through 6,000 hertz in both ears at that time.

In July 2009, the Veteran was evaluated by private Otolaryngologist, WS, MD of the Victoria Hearing Center.  The Veteran reported that he suffered significant noise damage to his ears during military service in the late 1960's.  Specifically, he reported that he was assigned to an artillery unit and was exposed to loud noise throughout an elongated period of time.  The Veteran also reported that he had hearing loss when he left the service, but nothing was done about it.  Dr. WS concluded that the results of an audiogram conducted at that time showed severe sensorineural hearing loss in both ears.  He diagnosed bilateral sensorineural hearing loss, severe.  He also noted that as there was no way to tell without former records when the Veteran lost his hearing, he could not state with any certainty the etiology of the Veteran's hearing loss, but "it [was] reasonable to assume that if [he was] exposed to excessive noise, this could have contributed to [his] hearing loss."

In response to a request for further clarification from the VA, WS, MD submitted another statement in April 2010, in which he opined that the Veteran "has a hearing loss that is at least partially due to acoustic trauma."  He explained further that as there were no audiograms documenting the Veteran's hearing at the time of his discharge from the military, he could not state with certainty the exact etiology of the Veteran's hearing loss, nor could he document his exposure to artillery while he was in the military.  However, the doctor noted that the Veteran did provide pictures of his unit standing around large artillery pieces, and he noted that he had no reason to doubt his veracity.  He concluded that noise exposure causes hearing loss and that the Veteran was exposed to excessive noise.

The Veteran was afforded his most recent VA audiology examination in July 2010.  He reported exposure to artillery fire while in service.  He also reported exposure to noise while working in construction as a welder after service.  The Veteran also complained of constant tinnitus, which he reported began during military service.  The examiner noted that the Veteran either could not or would not respond consistently to pure-tone threshold stimuli, which resulted in poor interest consistency.  Therefore, the examiner could not make a valid statement regarding the level of hearing loss in the right or left ears.  Nevertheless, the examiner opined that it is at least as likely as not that the Veteran's hearing loss and tinnitus are related to military acoustic trauma.  His rationale was that service treatment records show that the Veteran entered and exited military service with normal hearing sensitivity, and that there was no hearing loss when he entered the US Army Reserves in 1976, therefore, any hearing loss the Veteran has was not caused by or a result of military service, and it is less likely as not that his tinnitus is related to military acoustic trauma.

Although the February 2010 VA examiner could not determine the level of hearing loss, he did not find that there was no hearing loss or tinnitus present.  Furthermore, as noted above, the Veteran had already been diagnosed with bilateral hearing loss and tinnitus during VA examination in December 2006 and during a private hearing examination in July 2009.  Accordingly, the Board finds that it is not in dispute that the Veteran has current hearing loss and tinnitus.  The question is whether the disabilities are related to service.  The December 2006 and February 2010 VA examiners opined that it is not likely that the Veteran's current hearing loss and tinnitus are the result of military noise exposure.  The December 2006 examiner's rational was that the Veteran's hearing was normal at the time of his separation in 1969, and the February 2010 examiner's rationale was that there was no hearing loss at the time of the Veteran's enlistment in 1968 or discharge in 1969, or at the time of his entrance into the reserves in 1976.  The Board notes that service connection is possible for a disability first identified after service.  38 C.F.R. § 3.303(d).  Neither the December 2006 VA examiner, nor the February 2010 VA examiner provided an opinion as to whether the hearing loss identified after service was related to a disease or injury in service.

Hearing loss is manifested by symptoms that the Veteran is competent to report.  The Veteran has consistently reported on VA and private examination, that he was exposed to noise from artillery fire during service.  Therefore, the Board finds his reports credible.  He has also provided competent evidence of a continuity of symptomatology, and his private physician has also provided a medical opinion linking his current hearing loss to service.  The examiner considered an accurate history in providing this opinion.  

The Board also notes that while the private MD's opinion did not specifically mention tinnitus, the Veteran has consistently complained of bilateral tinnitus in conjunction with his bilateral hearing loss.  See December 2006 VA examination report and February 2010 VA examination report.  Therefore, the Board finds that based on the evidence of noise exposure in service, the current diagnosis of tinnitus, and the Veteran's reports of current tinnitus, which began in service, his bilateral tinnitus is also found to be related to noise exposure in service.

There is evidence against the claim, inasmuch as the contemporaneous record does not document hearing loss or tinnitus for many years after active duty, and the December 2006 and February 2010 VA examiners provided opinions against the claims.  The evidence is, however, in at least equipoise.  Resolving reasonable doubt in the appellant's favor, the claims are granted.  38 U.S.C.A. § 5107(b) (West 2002).

Increased Rating for PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

Scores ranging from 31 to 40 reflect "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school)."  Id.

A score of 41 to 50 is indicated where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job)."  Id.

A score of 51-60 is appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A score of 61-70 is indicated when there are, "Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." Id.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

Evidence

In a June 2006 rating decision, the RO granted service connection for PTSD.  Based on the results from a January 2005 psychiatric evaluation at the Corpus Christi Vet Center, a January 2005 statement from the Veteran's wife, and a January 2006 VA psychiatric examination, the RO assigned a 30 percent evaluation, effective February 4, 2005.

In February 2007, the Veteran filed a claim for an increased rating for his service-connected PTSD.

The Veteran was afforded a VA examination in March 2007 in response to his claim for an increased rating.  The Veteran reported that he was sleeping through the night since starting Lunesta two months prior, but complained of continued occasional nightmares and avoidance of television accounts of war or other reminders.  He also reported obsessive behavior, in that he was checking his doors two or three times per night.  He reported that with the use of Zoloft, he was managing his anger around his wife better and was calmer.  He also reported continued social isolation, with only occasional contact with family members (was getting along with one daughter) and no friends.  With regard to occupational functioning, he reported that he had worked for BP Chemicals for nineteen years, but that he used to get into a lot of conflicts at work.  He was on medical leave for a shoulder injury in January 2007, and noted that he had conflict with his supervisor when he asked for time off, and feared that he would be laid off upon his return from medical leave.  He was diagnosed with PTSD, chronic, and assigned a GAF score of 60.  The examiner also noted that there did not appear to be an increase in the Veteran's symptoms over the previous year, and that the Veteran believed that medication and counseling were helping him manage his symptoms.

Outpatient treatment records from the VA Medical Center in San Antonio, Texas dated from July 2006 to October 2007 show the Veteran complained of intrusive memories, confrontations with his employer and social isolation.  His mood was described as stressed, and his affect was noted to be blunted and anxious looking.  He denied suicidal/homicidal ideations.  A VA examiner noted that the Veteran was not coping well, and he was assigned a GAF score of 50, denoting serious symptoms.

The Veteran was afforded another VA psychiatric examination in January 2008.  The Veteran complained of nightmares two to three times per week, frequent flashbacks, daily headaches, dizziness, marked social isolation, and avoidance of thoughts, feelings, activities, and conversations about his service trauma.  He also complained of sleep deprivation, irritability, anger and hypervigilance.  
With regard to family relations, the Veteran reported significant stress and strain within his marriage due to his PTSD.  The examiner also noted that his marital stress was noted in a statement from the Veteran's wife, submitted in support of his claim.  In addition, the examiner noted that clinical treatment records showed that the Veteran had admitted to physical violence (slapping) towards his wife.  The Veteran's wife also reported that the Veteran experienced severe depression and anger, which had caused significant alienation of one of their daughters.  She also reported that the Veteran had mood swings, which caused him at times to be irritable and angry and verbally and physically abusive towards her, breaking dishes, furniture, doors, etc., even with the use of medication.  

Socially, as noted above, the Veteran reported that he liked to stay at home, and that his social and interpersonal relationships were very limited..  His only reported leisure pursuit was spending time with his 9-year old grandson.

With regard to occupational functioning, it was noted that although the Veteran had not lost time from work due to his PTSD, he did have disagreements with co-workers, and as such, he tried to avoid them as much as possible to avoid getting into fights or arguments.  The examiner also noted that in a statement submitted by the Veteran's co-worker, it was noted that the Veteran was always depressed and that his attitude towards people and his work had changed in a negative way.  
On mental status examination, thought processes were logical and goal-directed, but the Veteran reported that hearing a woman or child cry prompted intrusive thoughts and memories for him.  He denied delusions or hallucinations, as well as suicidal or homicidal thoughts, ideations, plans or intent.  His ability to maintain personal hygiene and other activities of daily living varied, and the Veteran's wife reported that he needed a lot of prompting to do things like get a haircut and shower.  He was oriented to person, place and time.  Short-term memory was impaired in that he could not remember names or where he put things, and the examiner noted that the short-term memory deficits were related to functional impairment and difficulty with concentration and attention, secondary to intrusive thoughts and memories.  The Veteran also reported obsessive, ritualistic behavior in that he obsessed about his Vietnam experiences and he checked doors, locks and windows and the perimeter on a regular basis, sometimes in the early morning hours.  He denied any current panic attacks.  He did report significant depression and anxiety on a daily basis.  He was also noted to have impaired impulse control, in that, as noted above, he experienced significant irritability and anger, and he isolated himself as much as possible out of fear that he would act out on his feelings.  He was also noted to have sleep impairment, due to nightmares or other disturbing experiences.

The examiner concluded that many of the Veteran's symptoms reported during his January 2006 examination were still present, and to some degree, worse at that time.  Specifically, his marriage was more strained and difficult; his relationship with family was more difficult; and while he was still maintaining employment, he was beginning to slip and do worse at work.

The examiner diagnosed the Veteran with PTSD, with marked anxiety and depression, and assigned a GAF score of 55.  The examiner noted that this score reflected the serious problems the Veteran was experiencing, particularly interpersonally, socially and vocationally.  Specifically, he noted that vocationally, the Veteran was able to maintain a job, in that he was in his 19th year at his current employment.  He also noted that the Veteran was in a long-running marriage, albeit struggling, despite the many conflicts and problems that continued.  He concluded that the Veteran was limited interpersonally, socially and vocationally, and that his symptoms were serious, but they were not of such a serious nature that he was completely unable to function.

The examiner also noted that there was reduced reliability and productivity due to the Veteran's PTSD and symptoms, specifically reduced focus and attention, short-term memory problems, anger, irritability, which made it more likely that he would get into conflicts with co-workers, bosses, etc.; and increasingly encroaching memories of Vietnam.  He also noted that the Veteran's PTSD symptoms required continuous medication and socially, the Veteran was quite limited.

Based on the aforementioned evidence, in the March 2008 rating decision on appeal, the RO increased the evaluation for the Veteran's service-connected PTSD to 50 percent, effective February 13, 2007.

In a September 2012 statement, the Veteran's private physician, J.P., MD stated that the Veteran's PTSD was characterized by chronic depression, chronic insomnia, instability, reoccurring memories about war and nightmares, relationship problems, etc.  Dr. J.P. also noted that the Veteran's PTSD had affected his social and family life, as well as his employment, and opined that the Veteran had not shown significant improvement in his condition, despite psychiatric treatment.

Outpatient treatment records from the South Texas Health Care System dated from May 2008 to August 2012 show complaints of severe stress, continued social isolation, continued verbal and physical violence towards the Veteran's wife, and blunted affect.  The records also show that in 2011, the Veteran was making an attempt to improve his relationship with one of his daughters.

The Veteran and his wife testified at an October 2012 Video Conference hearing.  The Veteran's wife also submitted a statement, describing the Veteran's psychiatric symptoms in October 2012.  The Veteran's wife testified that the Veteran was still experiencing sleep deprivation and nightmares, which had gotten so bad, with him yelling and thrashing about, that she had to move out of the bedroom.  She also reported that he was closed into himself and socially isolated, and that it was impossible to communicate with him, due to his unprovoked irritability and anger.  The Veteran's wife also testified that the Veteran was suicidal, depressed, withdrawn, and anxious.  She also testified that he was frustrated easily, and was verbally and physically abusive towards her.  The Veteran also testified that he had not worked since 2009, when he quit his job, due to extreme stress, which brought on symptoms of a panic attack (thought he was having a heart attack and treated at the hospital for five days).  The Veteran reported that he experienced panic attacks at least once per week.  He also reported frequent crying spells.  The Veteran also reported that he did not have any friends or family visit him; that he only talked to his neighbors maybe once every two weeks while mowing the lawn; that he only had one brother that he talked to by telephone, but he hadn't been to his house in five to seven years; that he didn't have any substantial relationship with his two adult daughters; and that he did not communicate with the one daughter who visited the house.

Analysis

The evidence of record shows that the Veteran has deficiencies in work, school, family relations, judgment, thinking and mood.  These deficiencies are exhibited in symptoms which include impaired impulse control in the form of unprovoked irritability and anger, as well as verbal and physical violence; near-continuous depression, low self-esteem, and mood swings, as well as consistent feelings of anxiety and panic attacks; impaired short-term memory, in addition to lack of concentration and focus; neglect of personal appearance and hygiene; inability to establish and maintain effective relationships, social isolation and withdrawal; and difficulty adapting to stressful circumstances, such as work.

During the pendency of the appeal, during VA outpatient treatment, therapy at the Vet Center and VA medical examinations, the Veteran has reported difficulties with employment due to his PTSD symptoms.  Specifically, he has reported that his feelings of anger and irritability, and his withdrawal and self-isolation, had caused him to have conflicts and arguments with co-workers and supervisors and due to the stress he was under on his job, which led to panic attacks on occasion, he has not been able to work since 2009. A former co-worker of the Veteran also reported that the Veteran's depression and negative attitude toward people at work had affected his job performance.  The January 2008 VA examiner also found that the Veteran had serious problems vocationally, due to his PTSD symptoms, and his private physician, in a September 2012 statement, opined that his PTSD has affected his employment.

The Veteran has not reported that he was enrolled in school during the appeal period, however, the Board finds that due to his reported short-term memory loss and difficulty with concentration and attention, diminished interest or participation in significant activities, poor hygiene, social isolation and withdrawal, and impaired judgment and thinking; as well as his problems with anger management issues, anxiety, irritability, and volatile and violent behavior; the Veteran would also likely have deficiencies in the area of school if he attempted such a pursuit.

The only consistent and sustained relationship the Veteran has reported during the pendency of the appeal is with his wife.  However, this relationship has been strained due to the Veteran's PTSD symptoms, including irritability, anger, depression, mood swings, and verbally and physically violent behavior, as well as his social isolation and withdrawal and diminished interest in activities.  The Veteran also reported that he does not have any friends, and that he has only been in contact with one family member (his brother) by telephone, and he has not had any physical contact with him in seven years.  He also reported, and his wife confirmed, that he is totally estranged from one of his adult daughters, and although the other one does try to visit, he does not communicate with her.  In addition, he has not reported any other social outlets or activities, nor does he engage in leisure pursuits or hobbies.

The Veteran's impaired judgment and thinking is demonstrated through his poor impulse control, which has resulted in constant anger, unprovoked irritability, and volatile behavior, including verbal and physical violence towards his wife.  It is also demonstrated through his intrusive thoughts and memories, suicidal ideation, low self-esteem, poor hygiene, and obsessive, ritualistic behavior.

The Veteran has also been noted throughout the appeal period to suffer from severe depression, related to his PTSD.  He has also complained of anxiety, panic attacks, irritability, mood swings, and loss of interest in significant activities.  VA outpatient treatment records also show that he has presented on examination on occasion with a blunted affect.

The Board also notes that during the entire appeal period, the Veteran has received GAF scores between 50 and 60, which are indicative of the significant symptoms and moderate to serious impairment he has reported and displayed.

Although the Veteran has demonstrated some social functioning, the reported deficiencies in most of the areas needed for a 70 percent rating, the findings with regard to occupational functioning, the hearing testimony, and the GAF scores, place the evidence in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's symptoms approximate the criteria for a 70 percent rating throughout the appeal period.  

The evidence does not show that the Veteran had total occupational and social impairment.  In this regard, he has maintained his marriage during the entire appeal period, albeit with some problems; he is in contact with one sibling, albeit only by telephone; and he worked for 19 years, before quitting in 2009.  Furthermore, as noted above, the January 2008 VA examiner opined that although the Veteran was limited interpersonally, socially and vocationally, and his symptoms were serious, , they were not of such a serious nature that he was completely unable to function.  Accordingly, the evidence is against a rating in excess of 70 percent.

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2012).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's PTSD is manifested by impairment in social and occupational functioning.  This impairment is contemplated by the schedular rating criteria, namely, social and occupational functioning.  Hence, referral for consideration of an extraschedular rating is not warranted.  



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Entitlement to an increased rating of 70 percent, but not greater, for PTSD is granted, effective February 13, 2007.


REMAND

The Court has held that TDIU is an element of all appeals of an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2012).  
Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2012) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In this case the Veteran has satisfied each of these requirements.  During his March 2007 and January 2008 VA examinations, the Veteran reported difficulties maintaining employment due to his PTSD symptoms, and the January 2008 VA examiner and private physician, J.P., MD both opined that his PTSD caused deficiencies in occupational functioning.  Furthermore, the Veteran reported during his October 2012 Board hearing that he has been unable to work since 2009, due to symptoms from his service-connected PTSD.


The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  As noted above, the most recent examiner indicated that the Veteran's PTSD caused occupational deficiencies, but he did not provide an opinion as to whether the Veteran's PTSD precluded gainful employment.  There is no other competent opinion otherwise of record.

The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the case and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2012).

Accordingly, the case is REMANDED for the following action:

1.  The examiner who provided the January 2008 VA examination should review the claims folder and provide an opinion as to whether the Veteran's service-connected PTSD prevents the Veteran from obtaining or maintaining gainful employment for which he would otherwise be qualified with consideration of his education and occupational experience.  The Veteran's claims file should be made available and the examination report should indicate that the claims file was reviewed by the examiner.  

If the January 2008 examiner is not available, the Veteran should be afforded a VA examination so that the needed opinion can be obtained.

The examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's service-connected PTSD is sufficient to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.  The rationale for this opinion should be provided.  

2.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


